            Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 1 of 21
                                                     EXHIBIT 1



                                UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

BATES ENERGY OIL & GAS, LLC, ET                           §
AL.                                                       §
                                                          §
v.                                                        §                CASE NO. 5:17-CV-808 (RCL)
                                                          §
COMPLETE OIL FIELD SERVICES,                              §
LLC, ET AL.                                               §

             JEFFERSON CANO’S AMENDED APPLICATION FOR AWARD OF
            ATTORNEYS’ FEES AND COSTS, AND MEMORANDUM IN SUPPORT

TO THE HONORABLE ROYCE C. LAMBERTH, UNITED STATES DISTRICT JUDGE:

           The law firm Jefferson Cano, counsel for Counter-Plaintiff Complete Oil Field Services,

LLC (“COFS”), files this AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES

AND COSTS, AND MEMORANDUM IN SUPPORT.

           Jefferson Cano respectfully seeks this Court’s approval for compensation of professional

services and reimbursement of nontaxable expenses for the Application Period.

                             AMENDED FEE APPLICATION SUMMARY

      •    Requesting Applicant: Jefferson Cano, counsel for COFS.

      •    Application Period: July 1, 2017 through August 25, 2020.

      •    Total Fees Requested: $397,807.22 (Fees of $452,154.50 minus $54,347.28, which is one-

           third recovered from settlements based on its contingency fee agreement). 1

      •     Total Expenses Requested: $1,608.50.




1
    COFS’s pretrial settlement amounts totaled $163,041.85. One-third of this amount is $54,347.28.



                                                     EXHIBIT 1
            Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 2 of 21
                                                       EXHIBIT 1



                                        REASON FOR AMENDMENT

           Jefferson Cano amends its Application for these reasons:

       •   To correct (and reduce) the amount of fees requested.

       •   To limit (and reduce) the amount of nontaxable expenses requested. 2

       •   To identify the causes of action that allow recovery of attorneys’ fees and expenses.

       •   To refine certain factual statements and legal arguments.

       •   To comply with the Local Rules.

           Jefferson Cano does not seek to recover attorneys’ fees or costs it has incurred for preparing

either this Amended Application, or the related Motion for Leave to File this Amended

Application, both of which were prepared outside the Application Period.


                                               I.   JURISDICTION

           1.       Jefferson Cano’s Amended Application is submitted in accordance with FED. R.

CIV. P. 54, and by virtue of the various Texas state statutes referenced herein.

                                           II. RELIEF REQUESTED

           2.       COFS incurred attorneys’ fees for services rendered by Jefferson Cano in the

amount of $452,154.50. See Exhibit 1.D. attached to the Declaration of Lamont Jefferson, Exhibit

1. Prior to trial, COFS settled with two parties for the total sum of $163,041.85. Based on COFS’s

1/3 contingency fee agreement with Jefferson Cano, Jefferson Cano has already received

attorneys’ fees in the amount of $54,347.28.




2
    COFS is filing a separate Bill of Costs requesting recovery of taxable costs under 28 U.S.C. § 1920.

AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                                 2

                                                       EXHIBIT 1
        Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 3 of 21
                                            EXHIBIT 1



       3.      Consequently, COFS seeks an award of fees in the total amount of $397,807.22,

which represents the total amount of $452,154.50 that was incurred for services rendered, less the

one-third that has already been recovered of $54,347.28.

       4.      COFS seeks recovery of nontaxable expenses it incurred of $1,608.50, representing

costs incurred to serve the Counter-Defendants with the Counterclaim, and to serve two Counter-

Defendants with the Fourth Amended Counterclaim.

                              III.    GROUNDS FOR RECOVERY

       5.      The Court granted COFS’s motions for default judgment against Counter-

Defendants Bates Energy Oil & Gas, LLC (“Bates Energy”), Equity Liaison Company (“ELC”),

Howard Resources, LLC (“Howard Resources”), and Dewayne Naumann pursuant to FED. R. CIV.

P. 54. Dkt. Nos. 183, 184. Under Rule 54(d), costs are to be awarded to the prevailing party as a

matter of course, unless the Court directs otherwise.

       6.      In particular, the Court granted COFS’s motion for default judgment against Bates

Energy and ELC on its breach of contract claim. Dkt. No. 183, p. 11. By statute Texas provides

for attorneys' fee awards and costs in cases in which a party brings a successful claim for breach

of contract. TEX. CODE ANN. CIV. PRAC. & REM. § 38.001(8).

       7.      The Court also granted COFS’s motion for default judgment against Bates Energy,

ELC and Naumann on COFS’s DTPA claim, TEX. BUS. & COM. CODE, § 17.45, et seq. Dkt. No.

183, p. 18. The DTPA provides that "[e]ach consumer who prevails shall be awarded court costs

and reasonable and necessary attorneys' fees." TEX. BUS. & COM. CODE § 17.50(d).

       8.      The Court further granted COFS’s motion for default judgment against all

defaulting Counter-Defendants on its Texas Theft Liability Act claim (“TTLA”). TEX. CIV. PRAC.

& REM. CODE § 134.002. These include Bates Energy, ELC, Howard Resources, and Dewayne


AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                      3

                                            EXHIBIT 1
        Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 4 of 21
                                            EXHIBIT 1



Naumann. Dkt. No. 183, p. 11. The Court also found David Bravo and Frac Sand Unlimited

(“FSU”) liable for theft under the same statute after the two-day bench trial. Dkt. No. 182, p. 21.

The TTLA provides that "[e]ach person who prevails . . . shall be awarded court costs and

reasonable and necessary attorney's fees." TEX. CIV. PRAC. & REM. CODE § 134.005(b). See Spear

Mktg., Inc. v. BancorpSouth Bank, 844 F.3d 464, 470 (5th Cir. 2016). "The award of attorney's

fees under this section to the prevailing party is mandatory." Corral—Lerma v. Border Demolition

& Envtl., Inc., 420 S.W.3d 59, 61 (Tex. App.—El Paso 2012, no pet.) (citing Bocquet v. Herring,

972 S.W.2d 19, 20 (Tex. 1998). In addition, the Court found favorably and rendered judgment for

COFS against all Counter-Defendants with the exception of Tier 1 Sands, and for most of the

claims asserted by COFS against the individual Counter-Defendants.

                   IV. FACTUAL AND PROCEDURAL BACKGROUND

       9.      On July 20, 2017, Bates Energy sued COFS and COFS’s principal Sam Taylor in

Bexar County, Texas district court.

       10.     COFS counterclaimed against Bates Energy, and on August 23, 2017 removed the

case to federal court. Dkt. No. 1. COFS amended its counterclaim on September 11, 2017 to add

ELC and Dewayne Naumann as Counter-Defendants. Dkt. No. 12. COFS amended its

counterclaim again on April 23, 2018 to add Counter-Defendants Howard Resources, FSU, David

Bravo, Lorena Bravo, the Rosenblatt Law Firm, Mark Sylla, and Tier 1 Sands. Dkt. No. 66-1.

       11.     COFS settled with the Rosenblatt Law Firm on or about October 10, 2018. Dkt.

No. 107. COFS settled with Mark Sylla on the eve of trial, on or about February 20, 2020. Dkt.

No. 156. The two-day bench trial was held on March 2-3, 2020.

       12.     On August 11, 2020, the Court entered its Final Judgment. Dkt. No. 186. The Court

awarded damages to COFS in the amount of $652,146.22, less any amount received in settlement.



AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                       4

                                            EXHIBIT 1
        Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 5 of 21
                                            EXHIBIT 1



The Court held David Bravo, FSU, Bates Energy, ELC, Dewayne Naumann, and Howard

Resources each jointly and severally liable for the $652,146.22, and David Bravo and Lorena

Bravo jointly and severally liable for a separate $47,500. Id. The same day, the Court published

two memorandum opinions: one with respect to non-defaulting Counter-Defendants (David Bravo,

Lorena Bravo, FSU, and Tier 1 Sands) and another with respect to defaulting Counter-Defendants

(Bates Energy, Dewayne Naumann, ELC, and Howard Resources). Dkt. Nos. 182 and 183.

       13.     Pursuant to the Court’s Final Judgment, COFS’s attorneys submit this briefing on

the question of entitlement to and amount of attorneys’ fees and nontaxable expenses under FED.

R. CIV. P. 54(d)(2)(A)–(B), and under Texas state statutes and other authority.

                     V. SUMMARY OF SERVICES OF APPLICANT

       14.     Jefferson Cano performed legal services in connection with this case, expending a

total of 1,155.60 hours of attorney and paralegal time. The reasonable value for the services

rendered by Jefferson Cano is $452,154.50. After deducting one-third recovered settlement funds

of $54,347.28, the total amount of fees sought is $397,807.22. In addition, Jefferson Cano incurred

and seeks to recover reasonable out-of-pocket expenses of $1,608.50, consisting of expenses to

serve Counter-Defendants with the counterclaim, and to serve two Counter-Defendants (Dewayne

Naumann and ELC) with the Fourth Amended Counterclaim by process server after it became

evident they were evading COFS’s attempted service by certified mail.

       15.     The Declaration of Lamont Jefferson is attached as Exhibit 1 and is incorporated

by reference herein. The Declaration addresses the reasonableness of the hours and hourly rates

included in Jefferson Cano’s Amended Application.

       16.     The resumes of attorneys working on the matter are attached to the Declaration as

Exhibit 1.A through Exhibit 1.E.



AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                       5

                                            EXHIBIT 1
         Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 6 of 21
                                               EXHIBIT 1



        17.     Exhibit 1.F reflects Jefferson Cano’s time entries and charges as they were

recorded reasonably contemporaneously with the services performed. These statements include (a)

the date the services were performed, (b) the identity of the person performing the services, (c) a

description or itemization of the services rendered, (d) the standard hourly rate for the person

providing such services, (e) the amount of time spent on those services, and (f) the total amount

billed or billable for such services based on the hourly rate and the amount of time spent on the

services.

        18.     Exhibit 1.G is a summary of all expenses incurred from July 1, 2017 through

August 24, 2020 broken down by (a) date, (b) timekeeper, (c) cost type and description of the cost

incurred, (d) the amount of the cost incurred, and (e) the amount that was billed.

        19.     Exhibit 1.H is a summary of nontaxable expenses incurred July 1, 2017 through

August 24, 2020 for which Jefferson Cano seeks recovery. It is essentially a subset of Exhibit

1.G., and reflects (a) the date the cost was either incurred or billed, (b) the identity of this case, (c)

the responsible attorney, in this case LAJ or Lamont A. Jefferson, (d) the type of expense, here all

were service of process, (e) description of the expense, or who was served, and (f) the amount of

the cost incurred.

        20.     Exhibit 1.I is a copy of the invoices reflecting the costs incurred as shown in

Exhibit 1.H. for process server expenses.

        21.     Exhibit 2 is a copy of the State Bar of Texas survey of median attorney fee rates

that were charged by lawyers in Texas based on a survey taken in 2016.

        22.     Exhibit 3 is a summary by timekeeper of the hours billed to the litigation and their

individual billing rate.




AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                              6

                                               EXHIBIT 1
        Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 7 of 21
                                             EXHIBIT 1



       23.     Exhibit 4 is the supporting document required by Local Rule CV-7(j); Mr.

Jefferson’s Declaration contains the certification required by the Local Rule.

       24.     In a nutshell, however, the time expended included the following:

               a.     Four amended counterclaims.

               b.     Ten Counter-Defendants.

               c.     Ten causes of action (besides the injunctive relief)

               d.     Four hearings on temporary or preliminary injunctions/TROs.

               e.     Two Counter-Defendants filing two separate Motions to Dismiss.

               f.     One Counter-Defendant filing a Motion for Summary Judgment.

               g.     Multiple filings related to potentially defaulting parties or parties without

                      counsel or failing to answer pleadings

                           VI. ARGUMENT AND AUTHORITIES

       25.     An award of attorneys' fees is entrusted to the sound discretion of the district court.

Tex. Commerce Bank Nat'l Ass'n v. Capital Bancshares, Inc., 907 F.2d 1571, 1575 (5th Cir. 1990).

       26.     State law controls both the award of and the reasonableness of fees awarded where

state law supplies the rule of decision." Mathis v. Exxon Corp., 302 F.3d 448, 461 (5th Cir. 2002).

Federal courts sitting in diversity typically apply the lodestar method in calculating reasonable

attorneys' fees under Texas law. See, e.g., Rappaport v. State Farm Lloyds, 2001 U.S. App. LEXIS

30884, 2001 WL 1467357, at *3 (5th Cir. 2001) (per curiam) (citing Hensley v. Eckerhart, 461

U.S. 424, 433, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983) (describing the lodestar as the "most useful

starting point for determining the amount of a reasonable fee"); see also Gordon v. Quicksilver Jet

Sales, Inc., 2010 U.S. Dist. LEXIS 83457, 2010 WL 3239266, at *1 (W.D. Tex. Aug. 16, 2010)




AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                          7

                                             EXHIBIT 1
        Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 8 of 21
                                              EXHIBIT 1



(using the lodestar to calculate attorneys' fees for plaintiff asserting breach of contract claim under

Texas law).

       27.     The computation of a reasonable attorneys’ fee award is a three-step process: (1)

determine the nature and extent of the services provided by counsel; (2) set a value on those

services according to the customary fee and quality of the legal work; and (3) adjust the

compensation on the basis of the other Johnson factors that may be of significance in the particular

case. Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974) (see also,

Edwards v. Aaron Rents, Inc., 482 F.Supp.2d 803, 811 (W.D. Tex. 2006) (court multiplies number

“by the hourly rate that the court deems reasonable for similarly complex, non-contingent

work…This product results in the ‘lodestar’.”). The twelve Johnson factors are: (1) time and labor

required, (2) novelty and difficulty of issues, (3) skill required, (4) loss of other employment in

taking the case, (5) the attorneys’ customary fee, (6) whether the fee is fixed or contingent, (7)

time limitations imposed by client or circumstances, (8) amount involved and results obtained, (9)

counsel’s experience, reputation, and ability, (10) case undesirability, (11) nature and length of

relationship with the client, and (12) awards in similar cases. Dillard Dep't Stores, Inc. v. Gonzales,

72 S.W.3d 398, 414 (Tex. App. - 2002, pet. denied), citing Johnson, 488 F.2d at 717-719.

       28.     Steps one and two are a computation of the “lodestar” amount. Both the hours

worked and the hourly rate must be reasonable, and the Court considers only the hours spent on

the successful claims. See Hensley, 461 U.S. at 433-34 (holding that the most useful starting point

for determining reasonableness of fees is the reasonable number of hours spent multiplied by a

reasonable hourly rate – the lodestar).

       29.     In the last step, the lodestar can be adjusted on the basis of the other factors

enumerated in Johnson. That is, once the basic fee is calculated, the Court may adjust the amount



AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                           8

                                              EXHIBIT 1
        Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 9 of 21
                                            EXHIBIT 1



upward or downward. This adjustment is made by applying the factors identified in Johnson.

Rarely are all factors applicable, however, and a trial judge may give them different weights. See

Hensley, 461 U.S. at 433-434. See also, La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 324 (5th

Cir. 1995). The lodestar is presumptively reasonable and should be modified only in exceptional

cases. Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993).

       30.     Finally, the Local Rules of the Western District of Texas require a party seeking

attorney’s fees to submit supporting document organized chronologically by activity or project,

listing the attorney’s name, date and hours expended on particular projects. See W.D. Tex. Local

Rule CV-7(j). This document is attached as Exhibit 4, and the required certification is part of

Lamont Jefferson’s Declaration in Exhibit 1.

       31.     Thus, here, the fee setting procedure providing for recovery of attorneys’ fees

begins with an examination of the nature and extent of the services rendered by Jefferson Cano.

The exhibits to this Application set forth the detail of hours spent by each professional and the

rates billed for all the time for which compensation is sought and expenses for which

reimbursement is sought, broken down by date. The exhibits and the summaries allow the Court

to examine the services that Jefferson Cano has provided, the identities of the attorneys and its

paralegal who have worked on the case, the amount of time spent performing each task, and the

reasonable compensation for these services. See, e.g., Exhibits 1.A – 1.I. Moreover, Jefferson

Cano has attached the Jefferson Declaration where Lamont Jefferson has testified that the

requested billing rates are reasonable rates based on his experience and knowledge of the

prevailing market rates charged by attorneys in Texas and in particular the areas around Austin

and San Antonio.




AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                      9

                                            EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 10 of 21
                                             EXHIBIT 1



       32.     Under the Johnson approach, this Court is guided to determine the number of hours

reasonably spent in defending the claims brought against COFS and Sam Taylor, and then pursuing

counterclaims against a number of Counter-Defendants, multiplied by a reasonable hourly rate for

the services performed.

       33.     Lodestar Calculation – Number of Hours. As attested to by Lamont Jefferson in

his Declaration at Exhibit 1 as he discusses the Johnson factors, Jefferson Cano attorneys and its

paralegal expended 1,155.60 hours providing necessary and reasonable services incident to their

service as Counsel for COFS for the Application Period. The attorneys expended time and labor

in seeking to dissolve or vacate the original TRO Bates Energy obtained ex parte against COFS in

state court, and then seeking to compel pre-temporary-injunction-hearing discovery from Bates

Energy. The TRO was subsequently found to be void and dissolved by the state court judge.

Thereafter, after potential mediation/settlement discussions were unsuccessful, and after Stan

Bates evaded service of hearing subpoenas, COFS drafted a counterclaim against Bates Energy for

fraud; rescission; breach of contract; theft; equitable accounting; and sought an application for writ

of attachment and declaratory relief. Bates Energy again sought injunctive relief in an amended

pleading. After a 2-day injunction hearing, and a trial brief by Jefferson Cano, a different state

court judge again denied Bates Energy’s application for temporary injunction against COFS and

Sam Taylor in its entirety.

       34.     Once the case was removed to federal court, and after ELC and Naumann had been

added as Counter-Defendants, the Court held a hearing and entered a lengthy Order and TRO on

September 13, 2017 against the Counter-Defendants, restraining them from further disposing of

the escrow funds, and ordering ELC and Naumann to provide a detailed accounting of all funds

that came into their possession, and other financial information. They were further ordered to



AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                         10

                                             EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 11 of 21
                                            EXHIBIT 1



appear for a hearing on COFS’s motion for a preliminary injunction. The information produced

at the injunction hearing assisted COFS in preparing their amendment of their counterclaim to

bring in seven more Counter-Defendants as COFS began unraveling the web of deception and

theft. However even the information ordered produced by the Court from Naumann and ELC was

incomplete and redacted, further complicating the investigation of wrongdoing. Accordingly,

Jefferson Cano brought a motion seeking to enforce the injunctive relief.

       35.     After service of its amended counterclaim, Naumann and ELC filed Rule 12

Motions to Dismiss, which Jefferson Cano responded to. ELC also filed a counterclaim against

COFS, which Jefferson Cano answered. Thereafter, time was expended to address the Rule 26(f)

status report, the Scheduling Order, a protective order and sealing efforts, and efforts to have the

Court approve the release of funds to COFS that ELC and Naumann had deposited into the registry

of the Court. Thereafter, COFS filed its third amended counterclaim to add new culpable parties.

Naumann and ELC again filed Rule 12 Motions to Dismiss, as did Mark Sylla, all of which

Jefferson Cano responded to. COFS filed its fourth and final counterclaim on February 21, 2019,

not adding any parties, but adding certain claims and refining others, as described in its February

4, 2019 Motion for Leave to File Fourth Amended Counterclaim. Thereafter, Jefferson Cano

responded to Mark Sylla’s Motion for Summary Judgment on the counterclaim and also filed a

sur-reply. Sylla was not successful in his Motion

       36.     Because several parties were no longer represented by counsel, Jefferson Cano filed

motions seeking to strike or otherwise set up potential defaults and/or subsequent default

judgments of Counter-Defendants. This included for the Counter-Defendant companies Bates

Energy, Howard Resources and ELC, none of whom had legal counsel. Attempting to prove

service of the Fourth Amended Counterclaim on Naumann and ELC was difficult as two tries to



AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                       11

                                            EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 12 of 21
                                             EXHIBIT 1



send them the pleading by certified mail were unsuccessful. The green card was never returned,

and the post office had no explanation on either occasion. Finally, a process server was used.

Jefferson Cano used additional briefing to obtain a default for Naumann.

       37.     Extensive time was used to prepare the Pretrial Order (no other counsel assisted),

and to prepare for trial and to participate in trial. All in all, there were roadblocks along the way

in addressing the continuing effect of parties whose counsel had withdrawn, or who retained new

counsel, seeking default and/or motions for default for parties that had no legal counsel or that had

not responded to amended counterclaims, difficulties in preparing and submitting an agreed

pretrial order, service issues and avoidance of service, and preparing for and attending a two-day

bench trial. Finally, and generally, the conspiracy between and among the Counter-Defendants

gave rise to many causes of action, and investigating, unraveling, and describing the actionable

and concealed conduct by the various parties took substantial time and resources.

       38.     Lodestar Calculation – Reasonable hourly rate – Assuming the Court finds that the

number of hours billed by Jefferson Cano are reasonably compensable, the Court must next “select

an appropriate hourly rate based on prevailing community standards for attorneys of similar

experience in similar cases.” Alberti v. Klevenhagen, 896 F.2d 927, 930 (5th Cir. 1990) (quoting

Sims v. Jefferson Downs Racing Ass’n, 778 F.2d 1068, 84 (5th Cir. 1985). The Court must

determine the prevailing market rates based upon the rates in the community in which the district

court sits. Tollet v. City of Kemah, 285 F.3d 357, 568 (5th Cir. 2002).

       39.     Jefferson Cano believes that $250 to $500/hour is a reasonable and customary rate

and range for the type of work done in this case by the attorneys based on their experience and

credentials, and that $175/hour is appropriate for its paralegal. This Court has upheld similar

hourly rates for attorneys. See Meesook v. Grey Canyon Family Medicine, P.A., Civ. No. 5:13-cv-



AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                        12

                                             EXHIBIT 1
        Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 13 of 21
                                                EXHIBIT 1



729-XR, 2014 WL 5040133 (W.D. Tex. October. 8, 2014) (finding a rate of $400/hour to be

reasonable for an attorney of similar credentials and experience in an FSLA case, six years ago)

(Rodriguez, J); Chacon v. City of Austin, Tex., Civ. No. A-12-CA-226-SS, 2015 WL 4138361, at

*6 (July 8, 2015) (finding a rate of $450/hour in a § 1983 case to be reasonable based on nothing

more than the lawyer’s own affidavit stating his experience and credentials) (Sparks, J.); see also,

Gromer v. Mack, Civ. No. 3:11-CV-0682-D, 2012 WL 28835, at *3 (N.D. Tex. January 4, 2012)

(finding that a $135/hour rate for a paralegal was reasonable).

        40.     The State Bar of Texas 2015 Hourly Fact Sheet for Texas lawyers has a category

for the Median Hourly Rates by Firm Size and Region. 3 See Exhibit 2, p. 13. At the time of this

survey, attorneys Lamont Jefferson, Emma Cano, and Lisa Barkley were working with Haynes

and Boone in San Antonio, a firm with over 400 attorneys worldwide. The median hourly rate for

this category for San Antonio was $421, and for Austin the median rate was $459. See Exhibit 2,

p. 13. At the end of 2015, they left Haynes and Boone with one other litigator to open up the

litigation firm Jefferson Cano, a firm with four lawyers. They reduced their rates from those

charged at Haynes and Boone, but maintained rates much more substantial than the $225-297

median billable rate in 4-lawyer offices in San Antonio and Austin during the same time period

that is reflected in the State Bar of Texas survey. Id. "Judges in the San Antonio Division regularly

take judicial notice of the Rate Report." Chaves v. Cogent Med. Lab., LLC, 2020 U.S. Dist. Lexis

156631 (W. D. Tex. August 28, 2020), citing Rodriguez v. Mech. Tech. Servs., No. 1:12-CV-710-

DAE, 2015 U.S. Dist. LEXIS 164079, 2015 WL 8362931, at *6 (W.D. Tex. Dec. 8, 2015)

(collecting cases). These median rates are the starting point for evaluating the reasonableness of




3
 See State Bar of Texas, 2015 Attorney Hourly Fact Sheet, available at:
https://www.texasbar.com/AM/Template.cfm?Section=Archives (last visited October 27, 2020)

AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                        13

                                                EXHIBIT 1
           Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 14 of 21
                                                     EXHIBIT 1



a requested rate but must be adjusted to account for other factors, including the nature and

complexity of the litigation, the billing attorneys' specific credentials, and the size of the billing

attorneys' firm. See Furlow, v. Bullzeye Oilfield Services, LLC, No. 5:15-cv-1156-DAE, 2019 U.S.

Dist. LEXIS 59436, 2019 WL 1313470, at *3 (W.D. Tex. Jan. 3, 2019). These factors weigh in

favor of approval of the rates Jefferson Cano has requested.

           41.     Jefferson Cano has broken down its hours and rates by timekeeper as follows:

         TIMEKEEPER              HOURS CLAIMED            RATE REQUESTED   TOTAL FEE REQUESTED


       Lamont Jefferson                  321.4                    $500           $160,700.00


         Lisa Barkley                    716.9                    $375           $268,837.50


          Aaron Reitz                     9.1                     $295            $2,684.50


          Emma Cano                       1.8                     $425               $765


     Stacy Rogers Sharp 4                 7.3                     $250            $1,825.00


      Theresa Grimmett                   99.1                     $175            $17,342.50
          (Paralegal)

         Grand Total                   1,155.6                                   $452,154.50




           42.     Jefferson Cano can be considered a boutique litigation firm with highly experienced

lawyers that are well-known in the legal community, who have billed higher in the past than the

rates requested above, and who have been successful in achieving good results in complex



4
    Ms. Rogers Sharp works by contract with the Jefferson Cano firm.

AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                         14

                                                     EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 15 of 21
                                             EXHIBIT 1



litigation matters. Based on this, the evidence, and legal authorities, Jefferson Cano submits that

the “lodestar” is the amount of $452,154.50. Jefferson Cano seeks no adjustment of the lodestar

based on the Johnson factors.

       43.     Finally, an application for attorneys’ fees usually must be segregated by claims for

which fees are recoverable and claims for which they are not. Tony Gullo Motors I, L.P. v. Chapa,

212 S.W.3d 299, 313 (Tex. 2006). However, “the associated fees need not be segregated” when

the attorneys’ “legal services advance both recoverable and unrecoverable claims that . . . are

intertwined.” A.G. Edwards & Sons, Inc. v. Beyer, 235 S.W.3d 704, 710 (Tex. 2007). Here,

COFS’s multiple causes of action—fraud, conspiracy, theft/TTLA, DTPA, breach of fiduciary

duty, and breach of contract—are both legally and factually intertwined, and thus are not amenable

to segregation. See City of Waco v. Kleinfelder Cent., Inc., 2017 U.S. Dist. LEXIS 12134 at *10

(W.D. Tex. 2017) (citing favorably the above fee-segregation cases).

                                         VI. EXPENSES

       44.     Jefferson Cano has incurred costs and expenses in connection with its

representation of COFS in this case in the total amount of $9,817.77. Jefferson Cano has

maintained careful records of those amounts, and they are itemized for the period in Exhibits 1.G.

and 1.H. However, Jefferson Cano seeks to recover in this Amended Application only its

nontaxable expenses of $1,608.50.

       45.     Nontaxable expenses are recoverable on a motion to the court under Rule 54(d)(2)

along with attorney's fees. FED. R. CIV. P. 54(d)(2) ("claim for attorneys' fees and related

nontaxable expenses") & Advisory Comm. Note to 1993 Am. ("This new paragraph establishes a

procedure for presenting claims for attorneys' fees, whether or not denominated as 'costs.' It applies

also to requests for reimbursement of expenses, not taxable as costs, when recoverable under



AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                         15

                                             EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 16 of 21
                                                EXHIBIT 1



governing law incident to the award of fees."). Tubby v. Allen, 2019 U.S. Dist. LEXIS 160831 (E.D.

Tex. Sept. 3, 2019), citing RD Legal Funding, LLC v. Erwin & Balingit, LLP, 2011 U.S. Dist.

LEXIS 2137, 2011 WL 90222, *4-5 (S.D. Cal. Jan. 10, 2011). See also, Texas Rule of Civil

Procedure 131, “The successful party in suit shall recover of his adversary all costs incurred

therein, except where otherwise provided.” And, Texas Civil Practice & Remedies Code §

31.007(b)(4) permits a court to include in an award of costs, “such other costs and fees as may be

permitted by these rules and state statutes.”

       46.      Although private process service costs are not recoverable as taxable costs in

federal court, they are recoverable by prevailing parties under Texas state laws as reasonable costs.

See above. Moreover, this Court awarded $85 costs incurred to serve a party with a process server

in a default action in a § 1983 action. See Jane Doe v. Jackie “Jack” Len Neal, 2015 U.S. Dist.

LEXIS 97160, Civ. Action No. 5:15-CV-00102-XR (July 24, 2015). The Court also awarded $675

in private process server costs in Joe Hand Promotions, Inc. v. SNP Hookah Lounge & Grill, LLC,

2019 U.S. Dist. LEXIS 127961, Civ. Action No. 4:18-0155 (S.D. Tex. July31, 2019) where persons

aggrieved by 47 U.S.C. 605 were permitted to recover “full costs” and not merely taxable costs

under 28 U.S.C. § 1920.

       47.      Rule 54(d)(2) explains that attorneys' fees and related nontaxable expenses may

only be recovered by the prevailing party if provided by statute. Here:

       a. TEX. CODE ANN. CIV. PRAC. & REM. § 38.001(8) permits the recovery of costs if the

             claim is for breach of an oral or written contract.

       b. The DTPA, TEX. BUS. & COM. CODE § 17.50(d), provides that "[e]ach consumer who

             prevails shall be awarded court costs and reasonable and necessary attorneys' fees."




AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                          16

                                                EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 17 of 21
                                              EXHIBIT 1



       c. TEX. CIV. PRAC. & REM. CODE § 134.005(b), the Texas Theft Liability Act, provides

              that "[e]ach person who prevails . . . shall be awarded court costs and reasonable and

              necessary attorney's fees."

       48.       As shown in Exhibit 1.E and the documentation attached thereto, all of the

nontaxable expenses related to service of process expenses for the Counter-Defendants for service

of the counterclaim, most of whom resided outside of San Antonio, Texas. The costs are explained

as follows:

        a.        Service of Stanley Bates cost $278, and was expensive because Mr. Bates appeared

                  to evade service. The process server made several attempts at four addresses.

                  Bates’ addresses included Boerne, Texas. His business address was located in San

                  Antonio, Texas, but neighbors reported he appeared to move out about the time

                  this litigation began. (Cost included $30 rush fee)

        b.        Service of Dewayne Naumann for $425 is intended to also include service of

                  Naumann’s company and Counter-Defendant ELC. Naumann lives in Austin,

                  Texas and ELC has a business address in Austin. Two attempts were necessary

                  for each party for each address. Of the total, $115 consisted of copy costs for the

                  pleadings. (Cost included $100 rush fee).

        c.        Service of James Rosenblatt and Amalia Holbert for $360 reflects service of two

                  Counter-Defendants: the Rosenblatt Law Firm, and Tier One Sand. The Rosenblatt

                  Law Firm was located in San Antonio and Tier One was believed to have been

                  located in the Boerne, Texas area, in Kendall County.           But, service was

                  unsuccessful there, and required a two hour drive to a Fall Springs address. (Cost

                  included $60 rush fee)



AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                        17

                                              EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 18 of 21
                                            EXHIBIT 1



        d.      Service of Howard Resources for $200 reflects service of this Counter-Defendant

                in Fort Worth, rather than in Joshua, Texas which is the address of its registered

                address. The process server traveled to both locations.

        e.      Service of Mark Sylla for $105 reflects service of Mr. Sylla in Wisconsin.

        f.      Service of Frac Sand Unlimited for $142.50 reflects service of it after attempting

                service of its registered agent, David Bravo, at two separate locations in the

                Houston, Texas area.

        g.      Service of Lorena Silvistri Bravo d/b/a Bravo Consulting Services for $142.50

                reflect service of her after attempting service at two separate locations in the

                Houston, Texas area.

        h.      Service of David Bravo for $47.50 reflects service of him on the first attempt and

                at the original location.

        i.      Service of Dewayne Naumann for $91.00 is intended to also reflect service for

                ELC of the Fourth Amended Counterclaim after two attempts to serve the

                counterclaim by certified mail failed, and because at the time and nature of the

                proceedings it was necessary to prove that these two Counter-Defendants had

                received this pleading.

       49.     Some of the invoices above contain “rush” expenses totaling $190. The total

amount of costs, less the rush expenses, is $1,608.50

       50.     These expenses are reasonable and necessary, and the Applicant requests

reimbursement for such expenses in the total sum of $1,608.50.

       51.     Finally, COFS contends that all judgment debtors should be jointly and severally

liable for the entire fee recovery. Although some Counter-Defendants were more active in their



AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                     18

                                            EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 19 of 21
                                            EXHIBIT 1



defense of COFS’s claims than others, a bench trial was necessary to establish COFS’s damages

regardless of the zealousness of any particular party’s defense. See Dkt. No. 147.

                                          VII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, the Applicant Jefferson Cano respectfully

asks this Court to enter an order granting approval of the fees incurred by Jefferson Cano requested

in this Application in this case during the Application Period in the amount of $397,807.22 for

services rendered, and $1,608.50 in in reasonable nontaxable expenses, plus any further relief,

general or equitable, to which the Applicant may be justly entitled.

Dated: October 30, 2020

                                                     Respectfully submitted,

                                                     /s/ Lamont A. Jefferson
                                                     Lamont A. Jefferson
                                                     State Bar No. 10607800
                                                     Lisa S. Barkley
                                                     State Bar No. 17851450

                                                     JEFFERSON CANO
                                                     112 East Pecan Street, Suite 1650
                                                     San Antonio, Texas 78205
                                                     (210) 988-1811
                                                     LJefferson@jeffersoncano.com
                                                     LBarkley@jeffersoncano.com
                                                     AReitz@jeffersoncano.com

                                                     ATTORNEYS FOR COMPLETE OIL
                                                     FIELD SERVICES, LLC




AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                       19

                                            EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 20 of 21
                                             EXHIBIT 1



                                    Certificate of Conference

This certifies that Jefferson Cano attempted to confer with counsel for the Bravo parties and
counsel for Dewayne Naumann and ELC, and also with Howard Resources. Jefferson Cano
received no response from counsel, and the email to Howard Resources bounced back stating that
it was not a valid email address. Accordingly, the amended application is submitted to the Court
for its consideration.

                                              /s/ Lisa S. Barkley
                                                   Lisa S. Barkley



                                 CERTIFICATE OF SERVICE

       I certify that on October 30, 2020, I electronically served this Application on all counsel of
record and electronically filed it with the Court:

 Morris E. “Trey” White III                        Shanon Keith Stanfield
 VILLA & WHITE LLP                                 R. Alex Conant
 1100 NW Loop 410, #802                            AMINI & CONANT, LLP
 San Antonio, TX 78213                             408 West 11th Street, 5th Floor
 treywhite@villawhite.com                          Austin, TX 78701
 Counsel for Tier 1 Sands                          shanon@aminiconant.com
                                                   alex@aminiconant.com
 Rob L. Wiley                                      Counsel for Equity Liaison Company and
 STEWART & WILEY, PLLC                             Dewayne Naumann
 2202 Timberloch Place, Suite 110
 The Woodlands, TX 77380                           Michael D. Schwartz
 rwiley@stewartwiley.com                           Schwartz Law Firm
 Counsel for David Bravo,                          600 Inwood Ave. N, Suite 130
 Lorena Bravo, and Frac Sand                       Oakdale, MN 55128
 Unlimited                                         mschwartz@mdspalaw.com
                                                   Counsel for Mark Sylla


       The following parties are not represented by legal counsel, and were served with this
Application by U.S. Mail in accordance with the Federal Rules of Civil Procedure:

 Bates Energy Oil & Gas, LLC                       Howard Resources, LLC
 3201 Cherry Ridge                                 1308 CR 905A
 Bldg. B, Ste. B210                                Joshua, Texas 76058
 San Antonio, Texas 78230                          austin@howardresourcesllc.com
 sbates@tssoil.com

 Equity Liaison Company

AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                                        20

                                             EXHIBIT 1
       Case 5:17-cv-00808-RCL Document 195 Filed 11/13/20 Page 21 of 21
                                          EXHIBIT 1



 Dewayne Naumann
 3303 Northland Drive
 Suite 307
 Austin, Texas 78721
 dnaumann@equityliaison.com

                                               /s/ Lisa S. Barkley
                                               Lisa S. Barkley




AMENDED APPLICATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS                21

                                          EXHIBIT 1
